                     Case 3:21-cv-02450-WHO Document 91 Filed 07/14/21 Page 1 of 3


            1    JOSH A. KREVITT, SBN 208552                     WAYNE BARSKY, SBN 116731
                 jkrevitt@gibsondunn.com                         wbarsky@gibsondunn.com
            2    JOSHUA H. LERNER, SBN 220755                    DIANA M. FEINSTEIN, admitted pro hac vice
                 jlerner@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP                     dfeinstein@gibsondunn.com
                 1881 Page Mill Road                             GIBSON, DUNN & CRUTCHER LLP
            4    Palo Alto, CA 94304-1211                        2029 Century Park East, Suite 4000
                 Telephone:    650.849.5300                      Los Angeles, CA 90067-3026
            5    Facsimile:    650.849.5333                      Telephone:    310.552.8500
                                                                 Facsimile:    310.551.8741
            6    ORIN SNYDER, admitted pro hac vice
                 osnyder@gibsondunn.com
            7    DANIEL J. THOMASCH, admitted pro hac vice
                 dthomasch@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            9    New York, NY 10166-0193
                 Telephone:   212.351.4000
          10     Facsimile:   212.351.4035
          11
                 Attorneys for Defendant
          12     ARCHER AVIATION INC.

          13
                                           UNITED STATES DISTRICT COURT
          14
                                        NORTHERN DISTRICT OF CALIFORNIA
          15
                                                SAN FRANCISCO DIVISION
          16
                 WISK AERO LLC,                               CASE NO. 3:21-CV-02450-WHO
          17
                                   Plaintiff,                 DEFENDANT’S OPPOSITION TO SEALING
          18                                                  PORTIONS OF DEFENDANT’S REPLY IN
                       v.                                     SUPPORT OF DEFENDANT’S MOTION TO
          19                                                  STRIKE PLAINTIFF’S SECTION 2019.210
                 ARCHER AVIATION INC.,                        STATEMENT
          20
                                   Defendant.
          21                                                  Hon. William H. Orrick

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                  DEFENDANT’S OPPOSITION
                                                 CASE NO. 3:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 91 Filed 07/14/21 Page 2 of 3


            1
                                              OPPOSITION TO REQUEST TO SEAL
            2
                          Defendant Archer Aviation Inc. (“Archer”) opposes in part Plaintiff Wisk Aero LLC’s
            3
                 (“Wisk”) request to seal (Dkt. 89) information discussed in Archer’s reply (Dkt. 79, “Reply”) in
            4
                 support of Archer’s motion to strike Wisk’s Section 2019.210 Statement (Dkt. 50). Wisk improperly
            5
                 designated a document as confidential and refused to remove that designation before Archer filed its
            6
                 Reply, forcing Archer to file under seal information from that document that should be publicly
            7
                 available. Namely, Wisk has attempted to shield from the public the completed questionnaire it
            8
                 submitted to the Santa Clara District Attorney in July 2020 alleging trade secret theft. See Reply at 2
            9
                 (citing Dkt. 58-6 (WISK00034022)).
          10
                          Archer has previously opposed Wisk’s attempt to have this document sealed, Dkt. 67 at 1–4,
          11
                 and that sealing motion is currently pending. In its previous opposition, Archer showed that the
          12
                 questionnaire did not constitute “grand jury materials,” that Wisk mischaracterized what the
          13
                 government requested be kept confidential, and that Wisk had revealed certain facts about its
          14
                 communications to the Santa Clara District Attorney but nonetheless improperly sought to shield
          15
                 from public disclosure related facts about those communications that it finds inconvenient. Dkt. 67.
          16
                 Here, Wisk has made no new arguments and cited no new authorities in its second attempt to seal the
          17
                 information in question. Compare Dkt. 62, ¶ 4 with Dkt. 89, ¶¶ 6–7. As a result, for the same
          18
                 reasons stated in Archer’s previous opposition (Dkt. 67), Archer requests that the Court decline to
          19
                 seal the portion of the Reply that cites and quotes from the questionnaire Wisk submitted to the Santa
          20
                 Clara District Attorney. Reply at 2:16–20 (citing Dkt. 58-6). Because Wisk has made no showing to
          21
                 overcome the strong presumption of public access to court filings and proceedings, Kamakana v. City
          22
                 & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006), and for the reasons more fully set forth in
          23
                 Archer’s previous opposition (Dkt. 67), this Court should decline to seal the identified portion of the
          24
                 Reply.
          25

          26

          27

          28

Gibson, Dunn &                                                      1
Crutcher LLP
                                                       DEFENDANT’S OPPOSITION
                                                      CASE NO. 3:21-CV-02450-WHO
                      Case 3:21-cv-02450-WHO Document 91 Filed 07/14/21 Page 3 of 3


            1                                       Respectfully submitted,
            2

            3    DATED: July 14, 2021               GIBSON, DUNN & CRUTCHER LLP
            4
                                                    By:                /s/ Josh A. Krevitt
            5                                                             Josh A. Krevitt

            6                                             Attorneys for Defendant Archer Aviation Inc.
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                            2
Crutcher LLP
                                              DEFENDANT’S OPPOSITION
                                             CASE NO. 3:21-CV-02450-WHO
